CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form N-1A of our report dated December 15, 2016, relating to the financial statements and financial highlights, which appears in Vanguard Explorer Funds Annual Report on Form N-CSR for the year ended October 31, 2016. We also consent to the references to us under the headings Financial Highlights, Financial Statements and Service ProvidersIndependent Registered Public Accounting Firm in such Registration Statement. /s/PricewaterhouseCoopers LLP Philadelphia, Pennsylvania May 19, 2017
